UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

EDWARD R. KARAZIN and IRENE M. KARAZIN,
Civil No. 3:17cv823 (]BA)

Plainti]jfs,

November 19, 2018

WRIGHT MEDICAL TECHNOLOGY, INC.,

Defendant

 

 

RULING ON PLAINTIFFS’ MOTION TO AMEND AND/OR RECONSIDER

Plaintiffs EdWard R. Karazin and his Wife Irene M. Karazin bring this action against
Defendant Wright Medical Technology, Inc. (“Wright”) to recover damages allegedly suffered in
connection With the malfunction of a Profemur Z device implanted in Mr. Karazin. On August 28,
2017, the parties and the Court participated in a telephonic pre-filing conference. (See EX. 1 (Conf.
Tr.) to Def.’s Opp. to Pls.’ Mot. to Amend [Doc. # 90-1].) Because Defendant intended to file a
motion to dismiss for failure to state a claim under Fed. R. Civ. P. 12(b)(6), Plaintiffs agreed during
that conference to file an amended complaint Which Would endeavor to resolve the pleading
deficiencies identified in Defendant’s forthcoming motion. (Id. at 4:25-5:4.) Plaintiffs filed their
Amended Complaint [Doc. # 35], and Defendant subsequently filed a motion to dismiss that
Amended Complaint for failure to state a claim under Fed. R. Civ. P. 12(b)(6), arguing that the
amendment did not resolve the complaint’s pleading deficiencies (Mot. to Dismiss [Doc. # 39].)

The Court granted Defendant’s Motion to Dismiss in part, dismissing Plaintiffs’ design

defect, malfunction theory, and negligence claims for failure to state a claim. (Ruling on Def.’s Mot.

to Dismiss [Doc. # 68].) Plaintiffs now move to further amend their Amended Complaint to
remedy the pleading deficiencies identified in that Ruling or, in the alternative, for the Court to
reconsider its Ruling. (Pls.’ Renewed Mot. to Amend and/or to Reconsider [Doc. #77].)

Leave to amend pleadings should be “freely give[n] . . . When justice so requires,” Fed. R.
Civ. P. 15(a)(2), and courts may not decline leave to amend “[i]n the absence of any apparent or
declared reason” for such denial. Foman v. Davis, 371 U.S. 178, 182 (1962). However, Where a
Plaintiff has already “been given ample prior opportunity to allege a claim,” denial of leave to
amend again is appropriate De ]esus v. Sears, Roebuck 64 Co, Inc., 87 F.3d 65, 72 (2d Cir. 1996). See
also Levin v. Credit Suisse Inc., 577 Ped. App’x 85, 86 (Zd Cir. 2014) (upholding denial of “leave to
amend on the grounds that [plaintiff] already had three opportunities to adequately plead his case,
that he received letters from Defendants-Appellees explaining the deficiencies in his [Second
Amended Complaint] and nonetheless chose to stand on his pleadings, and that [plaintiff’s] delay
in seeking to replead until after Defendants had fully briefed their motions and the district court
had rendered its decision prejudiced Defendants-Appellees.”); Ganley v. New York, 734 Fed. App’x
784, 786 (2d Cir. 2018) (upholding denial of leave to further amend complaint Where plaintiff had
already amended once in response to “a detailed explanation of the deficiencies he should address”
and sought a second opportunity to “address the same deficiencies”).

In support of their Motion, Plaintiffs argue the importance of “liberality in amendment of
pleadings” and claim that there Would “be no undue prejudice, etc., to the defendant if’ Plaintiffs
Were permitted to amend their complaint a second time, because little discovery has been
conducted and “this case is still relatively ‘new’.” (Pls.’ Mem. Supp. Mot. to Amend and/ or
Reconsider [Doc. # 7 8] at 2-4.) Plaintiffs also argue that “the defendant has long been on notice as

to the nature of the plaintiffs’ claims, i.e. that Wright’s modular design made EdWard Karazin’s

2

implant defective” and that there are “no special pleading requirements” for products liability
claims. (Id. at 2-3.)

In its pre-filing conference with the parties on August 28, 2017, the Court explained to the
Plaintiffs that “the purpose of a pre-filing conference, particularly with respect to a Motion to
Dismiss, is to give the plaintiff the opportunity, having heard the basis for the forthcoming motion
[to dismiss], the opportunity to make a Final Amended Complaint.” (Conf. Tr. at 5:10-15.) The
Court explicitly warned the Plaintiffs that “there will not be another chance to amend further if the
Motion to Dismiss is granted” because the point of the pre-filing conference is to “mak[e] sure that
when a Motion to Dismiss on this kind of basis is filed, it is looking at a Final Complaint.” (Id. at
5:22-6:1.) When given the opportunity during this conference to further discuss the basis for the
forthcoming motion to dismiss, Plaintiffs’ counsel declined, saying “I think we understand what
their motion will be. And we think We have satisfied any questions they may have. And we will
have when We file the Amended Complaint.” (Id. at 7:11-14.)

Nonetheless, Plaintiffs argue that they are entitled, “because justice so requires it,” to
further amend their complaint to respond to the pleading deficiencies identified in Defendant’s
Motion to Dismiss. (Pls.’ Mem. at 4.) Plaintiffs do not offer any argument which would explain
why, despite fully understanding the substance of Defendant’s anticipated Motion to Dismiss,
already availing themselves of the opportunity to amend the complaint, and the Court’s warning
that “there will not be another chance to amend further if the Motion to Dismiss is granted,” they
should be given to another chance to amend to restore the dismissed counts. They cite no new legal
or factual developments which would explain their decision not to include in the Amended
Complaint the facts which they now seek to include in a further amended complaint See Apotex

Inc. v. Acorda Therapeutics, Inc., 823 F.3d 51, 62 (2d Cir. 2016) (upholding denial of leave to amend

3

in interest of judicial economy because, inter alia, information plaintiffs sought to include in
amended complaint was available to them before motion to dismiss but brought to court’s
attention only after court’s ruling on motion to dismiss). Moreover, contrary to Plaintiffs’
suggestion, the fact that little discovery has yet been conducted does not indicate that no prejudice
to Defendant would result from further amendment See Levin, 577 Fed. App’x at 86 (finding the
failure to seek to further amend until after a motion to dismiss was fully briefed and decided
prejudicial to defendants).

In the absence of any explanation for their failure to include in their Amended Complaint
the information they now seek to include in a further amended complaint, Plaintiffs’ Motion to
Amend is denied. See McCabe v. ConAgra Foods, Inc., 681 Fed. App’x 82, 86 (2d Cir. 2017)
(upholding denial of leave to further amend where plaintiff already amended once in response to
specific information about the nature of the complaint’s deficiencies and where plaintiffs counsel
represented during a conference with the court that he “‘understood’ . . . that his [first] amended
complaint would be his ‘last pleading’ based on information available pre-discovery”).

Plaintiffs similarly fail to address the District of Connecticut Local Rules’ clear prescription
that motions for reconsideration “shall not be routinely filed,” “shall satisfy the strict standard
applicable to such motions,” and will “generally” be “denied unless the movant can point to
controlling decisions or data that the court overlooked in the decision or order.” D. Conn. L. Civ.
R. 7(c)(1). Moreover, motions for reconsideration “seek[ing] solely to relitigate an issue already
decided” “should not be granted.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).
Plaintiffs here make no attempt to identify overlooked decisions or data. Instead, they repeat
arguments from their Opposition to Defendant’s Motion to Dismiss regarding the pleading

requirements for product liability claims, the adequate “notice” to Defendant of the nature of

4

Plaintiffs’ claim, and the claimed basis of their manufacturing theory claim. (See Pls.’ Mem. at 3;
Pls.’ Opp. to Def.’s Mot. to Dismiss [Doc. # 40] at 2, 5, 8-9.) In the absence of any “controlling
decisions or data that the court overlooked” in its Ruling on Defendant’s Motion to Dismiss,
Plaintiffs’ Motion to Reconsider is denied.

For the foregoing reasons, Plaintiff s Motion to Amend and/or Reconsider [Doc. # 77] is
DENIED.

(IT`I§\SO ORDE_RED. /T
»- ' t§ l

, v --| l W`W¢\i___ `
]Wnd Arterton, U.S.D.].

Dated at New Haven, Connecticut this 19th day of November 2018.

